EXHIBIT 99.1 NATIONAL COAL CORP. REPORTS SECOND QUARTER 2010 RESULTS - Second quarter 2010 revenues from continuing operations totaled approximately $10.6 million and net income for the three months ending June 30, 2010 was $248,967 - During the three months ended June 30, 2010, National Coal reported an Adjusted EBITDA of $3.4 million, compared to $1.2 million for the second quarter of 2009 Knoxville, Tenn. – (August 10, 2010) – National Coal Corp. (Nasdaq: NCOC), a Central and Southern Appalachian coal producer, reports that for the three months ended June 30, 2010, it achieved total revenues from continuing operations of $10.6 million based primarily on the sale of 117,017 tons of coal.In the same prior-year period, National Coal generated revenues from continuing operations of $22.6 million based primarily on the sale of 290,508 tons of coal. The decrease in revenue from coal sales for the three months ended June 30, 2010, as compared to the same period in 2009, was primarily due to the assignment of a coal supply agreement to Ranger Energy Investments, LLC on April 20, 2010 as part of the Company’s sale of certain assets and real property. For the three month period ended June 30, 2010, National Coal had an Adjusted Earnings Before Interest, Taxes, and Depreciation and Amortization (“Adjusted EBITDA”) of $3.4 million, compared to an Adjusted EBITDA of $1.2 million for the second quarter of 2009. For the three months ended June 30, 2010, National Coal reported income from continuing operations of $248,967 or $0.03 per share compared to a net loss of $6.3 million or $0.75 per share for the three months ended June 30, 2009. In order to strengthen the Company’s balance sheet position, the Company completed the following transactions during the second quarter of 2010: (i) On April 20, 2010, the Company completed an asset sale which included a preparation plant and rail loadout facility located in Devonia, Tennessee, an active underground mine, two inactive mines, related property, plant and equipment, coal inventories located on the properties, associated permits, and a coal supply agreement for an aggregate sales price of $11.8 million. (ii) On May 19, 2010, the Company sold the short line railroad which served the New River operations and was owned by the Company’s wholly-owned subsidiary NC Railroad, Inc. for $3.0 million. (iii) On June 30, 2010, the Company’s wholly-owned subsidiary, National Coal Corporation sold an idle Superior Highwall Mining System for $4.1 million. As a result of the above transactions, the Company received gross proceeds of $14.0 million and realized a net gain on the sale of assets of $3.6 million during the second quarter of 2010. However, an impairment loss was recorded during the first quarter of 2010 related to the April 20th sale, which reduced the net gain to $2.5 million for the six months ended June 30, 2010.In addition, cash and cash equivalents increased $4.1 million during the second quarter to $5.3 million at June 30, 2010, while accounts payable declined $8.3 million to $5.3 million during the same time period. 2 “This was an important quarter for us as we took significant steps to strengthen our balance sheet, and successfully tackled a number of short term challenges. We are beginning to see the positive effects of these changes, namely in the improvement of our net income and EBITDA figures. In addition, we are moving ahead with the startup of our mine 12 operations,” explains Daniel A. Roling, President and CEO of National Coal. “We are still working on, and remain committed to, the resolution of our biggest challenge which is refinancing our debt, which matures December 15, 2010. However, that said and with all else considered, our balance sheet is evidence of the ground we have been gaining during this difficult time.” Also, the Company has engaged the services of a financial advisory firm to evaluate possible strategic and financing transactions.Among these alternatives, the Company has been pursuing a restructuring of its debt, the issuance of common stock in exchange for the purchase and cancellation of its debt, transactions in which the Company would issue preferred or additional common stock for cash, and merger transactions with other coal producers. About National Coal Corp. Headquartered in Knoxville, Tenn., National Coal Corp., through its wholly owned subsidiary, National Coal Corporation, is engaged in coal mining in East Tennessee. Currently, National Coal employs about 155 people. National Coal sells steam coal to electric utilities in the Southeastern United States.For more information and to sign-up for instant news alerts visit www.nationalcoal.com. Information About Forward Looking Statements This release contains “forward-looking statements” that include information relating to future events and future financial and operating performance. Examples of forward looking-statements include the Company’s efforts to address the deterioration in its financial position, including its efforts to sell assets and secure future growth opportunities. Forward-looking statements should not be read as a guarantee of future performance or results, and will not necessarily be accurate indications of the times at, or by which, that performance or those results will be achieved. Forward-looking statements are based on information available at the time they are made and/or management's good faith belief as of that time with respect to future events, and are subject to risks and uncertainties that could cause actual performance or results to differ materially from those expressed in or suggested by the forward-looking statements. Important factors that could cause these differences include, but are not limited to the risks more fully described in the Company's filings with the Securities and Exchange Commission including the Company's most recently filed Annual Report on Form 10-K and Quarterly Reports on Form 10-Q, which should be read in conjunction herewith for a further discussion of important factors that could cause actual results to differ materially from those in the forward-looking statements. Forward-looking statements speak only as of the date they are made. You should not put undue reliance on any forward-looking statements. We assume no obligation to update forward-looking statements to reflect actual results, changes in assumptions or changes in other factors affecting forward-looking information, except to the extent required by applicable securities laws.If we do update one or more forward-looking statements, no inference should be drawn that we will make additional updates with respect to those or other forward-looking statements. 3 National Coal Corp. Calculation of EBITDA (Unaudited) (Dollars in thousands) EBITDA is defined as net loss plus (i) other (income) expense, net, (ii) interest expense, (iii) depreciation, depletion, accretion and amortization minus (iv) interest income.We present EBITDA to enhance understanding of our operating performance.We use EBITDA as criterion for evaluating our performance relative to that of our peers, including measuring our cost effectiveness and return on capital, assessing our allocations of resources and production efficiencies and making compensation decisions.We believe that EBITDA is an operating performance measure that provides investors and analysts with a measure of our operating performance and permits them to evaluate our cost effectiveness and production efficiencies relative to competitors.However, EBITDA is not a measurement of financial performance under accounting principles generally accepted in the United States of America (“GAAP”) and may not be comparable to other similarly titled measures of other companies. EBITDA should not be considered as an alternative to cash flows from operating activities, determined in accordance with GAAP, as indicators of cash flows.The following reconciles our net loss to EBITDA: Three Months Ended Six Months Ended June 30, June 30, Net income (loss) $ $ ) $ ) $ ) Other (income) expense, net - ) Interest income ) Interest expense Depreciation, depletion, amortization and accretion EBITDA ) ) Stock compensation expense Discontinued operations, net of tax - - Adjusted EBITDA $ ) 4 National Coal Corp. Condensed Consolidated Balance Sheets (Unaudited) June 30, December 31, 2009 Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Prepaid and other current assets Total Current Assets Property, plant, equipment and mine development, net Deferred financing costs Restricted cash Other non-current assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities: Accounts payable $ $ Accrued expenses Borrowings under short-term line of credit - Current maturities of long - term debt Current installments of obligations under capital leases Current portion of asset retirement obligations Deferred revenue - Total Current Liabilities Long - term debt, less current maturities, net of discount Obligations under capital leases, less current installments Asset retirement obligations, less current portion Deferred revenue Other non-current liabilities Total Liabilities Stockholders' Deficit: Preferred stock, $.0001 par value; 10 million shares authorized; no shares issued or outstanding - - Common Stock, $.0001 par value; 120 million shares authorized; 8,628,451 and 8,578,473shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively Additional paid - in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ 5 National Coal Corp. Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, Revenues: Coal sales $ Other revenues Total revenues Operating expenses: Cost of coal sales (exclusive of depreciation, depletion, amortization and accretion) Cost of services (exclusive of depreciation, depletion, amortization and accretion) - - Depreciation, depletion, amortization and accretion (Gain) loss on asset disposal ) ) ) General and administrative Total operating expenses Income (loss) from continuing operations ) ) ) Other income (expense): Interest expense ) Interest income Other ) - ) Other income (expense), net ) Income (loss) from continuing operations before income taxes ) ) ) Income tax benefit - Income (loss) from continuing operations ) ) ) Loss from discontinued operations, net of taxes - ) - ) Net income (loss) $ $ ) $ ) $ ) Earnings (loss) per common share from continuing operations - basic and diluted $ $ ) $ ) $ ) Loss per common share from discontinued operations - basic and diluted $
